Bell, Chief Judge.
This appeal is taken by the plaintiff from an order which granted a mistrial and granted the defendant fifteen days to file defensive pleadings to an amendment to the complaint made during the trial. See CPA § 15 (a) (Code Ann. § 81A-115 (a)). Thus the case is pending below. While the trial judge did certify within ten days of the entry of judgment that it was of such importance that immediate review should be had, the plaintiff did not make an application within ten days of the certificate of the trial court to this court that an appeal be granted. Code Ann. § 6-701 (a)(2)(A). The appeal is premature and must be dismissed.

Appeal dismissed.


Clark and Stolz, JJ., concur.